Citation Nr: 0318061	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right eye 
disability.

2.  Entitlement to service connection for left eye 
disability.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a stomach 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955, and from November 1961 to December 1964.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an April 1999 decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO declined to reopen a 
claim for service connection for left and right eye 
disabilities, and denied claims for service connection for 
back and stomach conditions.  In a decision dated August 
2002, the Board reopened the claims for service connection 
for left and right eye disabilities, and deferred 
adjudication of all the claims pending additional development 
of the case pursuant to 38 C.F.R. § 19.9(a)(2).  Following 
completion of the requested development, the Board remanded 
the claim to the RO in May 2003 for review of the evidence in 
the first instance.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 
1, 2003).


FINDINGS OF FACT

1.  Astigmatism and congenital strabismus with amblyopia are 
not recognized as disabilities under the law for VA 
compensation purposes.

2.  The preponderance of the evidence demonstrates that the 
veteran's claimed loss of right eye visual acuity is not 
causally related to event(s) in active service, to include as 
a residual of strabismus surgery.

3.  The preponderance of the evidence demonstrates that the 
veteran's claimed loss of left eye visual acuity is not 
causally related to event(s) in active service, to include as 
a residual of strabismus surgery.

4.  The veteran's degenerative changes of the lumbar spine 
were first manifested many years after service, and there is 
no competent medical evidence establishing that any current 
disability of the lumbar spine is causally related to 
event(s) in active service.

5.  The veteran's in service symptoms of stomach pains were 
acute and transitory in nature, and there is no competent 
evidence that any current disability of the stomach is 
causally related to event(s) in service.


CONCLUSIONS OF LAW

1.  Disability of the right eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2002).

2.  Disability of the left eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2002).

3.  Disability of the lumbar spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002).

4.  Disability of the stomach was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.307(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

The Board notes that, during the pendency of this appeal, the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000 were signed into law.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law redefines VA's notice 
and duty to assist requirements.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  These changes are 
applicable to the claims on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has reviewed the claims under 
the VCAA provisions.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  By virtue 
of a Statement of the Case (SOC) and multiple Supplemental 
Statements of the Case (SSOC), the RO has periodically 
advised the veteran of the evidence obtained and reviewed in 
deciding the claims as well as the Reasons and Bases in 
arriving at its findings of fact and conclusions.  By letter 
dated April 2, 2001, the RO specifically advised the veteran 
of the section 5103 requirements and the relative duties on 
the part of himself and VA in developing the claims.  On this 
record, the Board finds that the provisions of 38 U.S.C.A. 
§ 5103 have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, VA has 
obtained the veteran's service medical records and all VA 
clinical records identified by him as relevant to the claims 
on appeal.  The RO attempted to obtain the veteran's claims 
information from the Social Security Administration (SSA), 
but was notified by SSA in January 2003 that his claims 
information had been destroyed in accordance with standard 
SSA operating procedures.  By means of an SSOC dated June 11, 
2003, the RO notified the veteran of the unavailability of 
SSA records.  VA has also obtained all available private 
records for which the veteran has identified and authorized 
VA to obtain in support of his claim.  In October 2001, the 
veteran indicated that he did not desire a hearing before the 
Board.  On June 20, 2003, he informed VA that he had no 
additional evidence to submit in support of his claims, and 
requested that the RO forward his case to the Board for 
adjudication.  The provisions of 38 U.S.C.A. § 5103A(b) & 
(c), therefore, have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on a claim.  VA has obtained medical opinion as 
necessary to decide the issue of service connection for 
disability of the left and right eyes.  That examination 
report, dated April 2003, is based upon review of the claims 
folder, and the opinion offered is fully supported by the 
evidence of record.  See 38 C.F.R. § 4.2 (2002).  As 
addressed below, the veteran has provided no competent 
evidence that his current lumbar spine and stomach 
disabilities or symptoms are associated with service.  Absent 
such evidence, the Board has no obligation to provide a 
medical examination.  Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).  As such, the Board finds that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claims and that 
the requirements of the VCAA have been met.  

II.  Factual Summary

The veteran's pre-induction examination for his first period 
of active duty, dated February 1953, demonstrated a non-
correctable 20/200 distant vision of the right eye as well as 
a 15-degree internal strabismus, otherwise diagnosed as 
congenital esotropia, associated with marked amblyopia.  He 
had uncorrected 20/20 visual acuity of left eye.  Upon 
entering service, he was given an "E-3" medical profile due 
to his right eye vision.  In August 1954, he was seen for an 
abdominal strain following a lifting injury.  At that time, 
he was given an excuse from heavy lifting.  On September 10, 
1954, there was a notation that he was seen for a recheck of 
profile because of chronic back trouble.  On October 15, 
1954, he was given a diagnosis of lumbar muscle strain 
treated with hydro-therapy, massages, methyl salicylate and 
back exercises.  He was seen again on October 23, 1954 with a 
recurrence of low back pain.  At that time, an x-ray 
examination of the lumbar spine was negative, and his 
diagnosis remained unchanged.  He was excused from heavy 
lifting for 48 hours with his previous prescription 
continued.  In January 1955, he underwent an elective 
recession of the right medial rectus and lateral muscles.  He 
continued to have a noticeable deviation, and underwent 
recession of the left medial rectus muscle one week later.  
Both these disabilities were deemed to have existed prior to 
entry into active service (EPTS).  An examination of his back 
and abdomen in January 1955 was unremarkable.  His separation 
examination, dated in April 1955, demonstrated uncorrectable 
20/200 distant vision in the right eye, and 20/40 distant 
vision in the left eye.  His abdomen and spine examination 
were clinically evaluated as "NORMAL."

The veteran's enlistment examination for his second period of 
service, dated November 1961, noted a bilateral convergent 
strabismus that was moderate in nature.  He was reported as 
having 20/20 distant visual acuity bilaterally.  His abdomen 
and spine were clinically evaluated as "NORMAL."  He was 
treated for diarrhea of one days' duration in July 1964, and 
abdominal cramping diagnosed as gastritis in August 1964.  
His November 1964 separation examination demonstrated right 
eye distant vision of 20/200 correctable to 20/20, and left 
eye distant vision of 20/30 correctable to 20/20.  He was 
given diagnoses of congenital strabismus of the right eye, 
and mixed astigmatism with an "E-2" profile.  His abdomen 
and spine were clinically evaluated as "NORMAL" on 
examination.

Post-service, an ophthalmology examination by Dr. David L. 
Smith in December 1977 revealed light perception only in the 
right eye, and corrected 20/20 vision in the left eye.  VA 
examination in February 1979 reflected the veteran's report 
an April 1978 hospitalization for back injury following a 
falling injury.  He indicated having been diagnosed with a 
displaced vertebra and degenerative disc changes.  He also 
reported having ulcers the previous summer with symptoms of 
diarrhea and epigastric cramping which had lasted 4-months in 
duration.  His physical and x-ray examination resulted in a 
diagnosis of degenerative changes of the lumbar spine with 
narrowing of L5-S1.  His ophthalmology examination revealed 
best corrected visual acuity of the right eye as hand 
motions, and 20/30 vision in the left eye.  The remainder of 
the examination was unremarkable except for amblyopia of the 
right eye.  

VA examination in November 1984 reflected the veteran's 
report of back injuries in 1967 and 1979.  He also complained 
of stomach problems manifested by epigastric pain and 
diarrhea.  His medications included Robaxin, Endacid, Motrin, 
Septra and Acetaminophen.  His physical and x-ray examination 
resulted in a diagnosis of degenerative disc disease L5-S1 
with spondylosis at L5-S1.  A stomach defect was not found.  
His ophthalmology examination was significant for 20/80- best 
corrected visual acuity of the left eye.  The examiner was 
unable to explain the decreased vision of the left eye, but 
felt that the findings were consistent with hysteria or 
malingering.  

Subsequently, the veteran's VA clinical records include his 
March 1986 report of back injuries in 1967 and 1971 with pain 
since 1981.  In July 1987, he underwent VA hospitalization 
based on complaint of chronic low back pain since 1977, 
progressive visual loss of unclear etiology and frequent 
headaches.  He also reported a 15-year history of lactose 
intolerance with some vague and non-specific gastrointestinal 
(GI) discomfort on admission.  During hospitalization, the 
gastroenterologist felt that the veteran's GI complaints did 
not warrant evaluation, but it was noted that his symptoms 
resolved after discontinuance of multiple medications.  It 
was also noted that recent diagnostic testing, which included 
computerized tomography (CT) scan of the head, did not reveal 
intraorbital mass, pituitary fossa or abnormal occipital 
lobes.  He was discharged with diagnoses of chronic back pain 
with degenerative joint disease and fibrositis, visual loss 
of unexplained etiology and polypharmacy.

A VA fee-based optometry examination in October 1987 was 
unable to arrive at a diagnosis to explain the veteran's loss 
of left eye visual acuity based upon examination of the 
ocular tissues.  One etiology considered was a possible 
underlying central nervous system disorder.  A VA 
Compensation and Pension (C&P) examination that same month 
included diagnoses of hiatal hernia and chronic low back 
strain with degenerative disc disease.  

A November 1987 examination by Dr. Powell M. Trusler included 
diagnoses of legal blindness with no vision in the right eye 
and 20/200 vision of the left eye with marked loss of visual 
field, esophageal hiatal hernia, generalized fibrositis, 
degenerative disc disease of the lumbar spine and generalized 
degenerative arthritis.

In May 1989, a VA fee-based optometrist opined that, in the 
absence of outward physical signs of ocular disease, the 
veteran's progressively worsening visual acuity in both eyes 
most likely originated from the occipital lobe of the brain.  
Nonetheless, it was noted that the cause of the veteran's 
visual loss had not been determined by tests and work-ups.  A 
May 1989 VA C&P examination reflected the veteran's report of 
having back pain since an injury in 1977-1978.  He also noted 
taking Mylanta for a hiatal hernia.  That same month, a VA 
clinic visit resulted in diagnoses of spina bifida occulta of 
the lumbar spine, spondylosis and degenerative joint disease 
(DJD) compatible with age. 

In January 1990, the veteran submitted a statement from a 
servicemate who was aware of the veteran's deteriorating 
eyesight in service which required duty restrictions. 

A VA clinical record dated May 1997 indicated diagnoses of 
hiatal hernia with gastroesophageal reflux disease (GERD), 
diverticular disease and lactose intolerance.  At that time, 
he also reported having low back pain following a fall in 
service.

A November 1998 statement by Steven L. Sterling, M.D., 
reflected the following opinion:

I evaluated [the veteran] on 8-10-98 and on 
10-13-98 and on both times, I have found his 
vision to be approximately no light perception 
in the right eye and 20/100 in the left eye.  
He has approximately a 15 diopter right 
esotropia.  By history, he states that his 
vision in both eyes was good until he had 
muscle surgery during his enlistment in the 
Armed Forces.  This occurred in 1959.  There 
was no other pathological reason for his 
decline in vision.



A July 2000 statement by David W. McNeil, M.D., reflected the 
following opinion:

[The veteran] was seen on July 12, 2000 with 
a history of lazy eye since 1955 after 
surgery on a strabismus condition.  He states 
that his vision was lost within a few days of 
that procedure with no obvious cause 
expressed to him.

We find the right eye having no light 
perception and left eye 20/400 vision.  We 
can correct to 20/200 with a +1.75 -2.75 at 
90.  The slit lamp exam shows early arcus 
senilus in both corneas but otherwise the 
lens is clear and the anterior chamber is 
deep and clear.  Dilated exam shows normal 
fundus with normal disc and macula and 
peripheral retina.  Pupils are equal, round 
and reactive.  The intraocular pressure is 15 
in the right and 12 in the left.  The 
appearance of the eyes is normal therefore we 
have no explanation for the no light 
perception as probably they didn't either.

In August 2000, Dr. Sterling relayed examination findings of 
no light perception in the right eye, 20/100 vision in the 
left eye with mild nasal constriction in the left eye, a 15 
diopter right esotropia and nerve fiber layer myelination of 
both eyes (OU).

Thereafter, the veteran's VA clinical records reflect his 
continued complaint of visual loss and low back pain.  An 
August 2002 ophthalmology evaluation contained the following 
summary of findings:

Review of records - Med records prior to 1992 
are in perpetual file.  A letter from Dr. Paul 
Ambrose, opthalmalogist, Knoxville, is found 
in current file.  Dated 4/10/87, his exam 
found LP vision OD and 20/300 OS, with c/o 
longstanding decreased vision OS for several 
years.  It was felt that longstanding 
ET/amblyopia explained the vision OS.  That 
eye was apparently in good health, and he 
thought "there is some concern whether this 
gentleman does have poor vision in his left 
eye when we can find no obvious cause."  VF, 
CT, electro-diagnostic studies were 
recommended, but results are not found."

A VIST evaluation from 1/96 notes "Veteran 
appears to function at a higher level than his 
vision would indicate."  Seen by Dr. Bennett 
7/16/97 - my note documents h/o unexplained 
vision loss OS.  Results of previous 
CT/OKN/VER were evidently available, with no 
significant results.  Pt said decreased VA OU 
was result of military service - gave a h/o 
muscle surgery OD (?) 1955, which he says 
caused the vision loss.  Vision recorded at 
NLP OD, 20/300 OS, with R ET and ocular health 
WNL.  Etiology of vision loss OS unclear.  
Fields OS showed severe constriction.  Was 
advised not to drive, lost to f/u after this 
visit.

Next seen here 5/29/02, with similar results - 
denied LP OD, 20/300 OS, etiology of vision 
loss OS unclear.  Visual fields today OS have 
low reliability due to false neg errors - 
greatly constricted field to about 10 degrees, 
comparable although a little better than field 
7/24/97.  Vet has A&A, says he has filed SC 
disability.

A/P
1.	R ET amblyopia - pt denies LP vision
2.	Decreased vision OS - etiology?  ...

In April 2003, the veteran underwent VA ophthalmology 
examination with benefit of review of his claims folder.  The 
examination findings, in full, are as follows:

REVIEW OF MEDICAL RECORDS:  There was a 
summary of the eye records in the C-file, 
dated August 16, 2002, by Dr. Bennett.  I 
can't really improve on that summary.  It does 
indicate that the patient had a CT Scan, 
visually evoked potential and an 
electroretinogram in the past, and they have 
been performed and found to be negative.  It 
also notes in his C-file that a Dr. Sullivan 
examined him on November 20, 1984, and found 
that his findings were consistent with either 
hysterical vision loss or malingering.  His 
vision was measured to be 20/80 on that day in 
the left eye.  It was also noted in the 
computer that Dr. Kimbrough recently saw the 
patient on April 4 of this year, 2003, and 
could not find anything wrong with his eyes, 
that they seemed to function well, but that 
his vision seemed to be reduced.

MEDICAL HISTORY:  The patient seems that he 
has been blind in his right eye since he had 
muscle surgery in 1955 when he was in the 
military.  He says that it was due to this 
surgery that he lost his vision in the right 
eye and his left eye vision has been 
decreasing ever since then.  The patient 
denies any history of eye diseases or eye 
injuries while he was in the military.  His 
military history is only positive for his 
strabismus surgery on both eyes.  The patient 
denies taking any ocular medications.  The 
patient also reports that he had strabismus 
when he entered the military, and that his 
strabismus surgery was to correct that.

PHYSICAL EXAMINATION:
Visual acuity:  Distance vision without 
correction, right eye no light perception, 
left eye 20/300.  Distance vision with 
correction, right eye no light perception, 
left eye 20/300.  Near vision without 
correction, right eye no light perception, 
left eye 20/800, which did not improve with a 
pinhole.  Near vision with correction, right 
eye no light perception, left eye 20/800, also 
no improvement with refraction or a pinhole.  
Patient appeared to have good responses to a 
subjective refraction and narrowed his choices 
down, stating that it was clearest at a 
certain point, but refused to read anything 
smaller than 2300 at distance or 2800 at near.  
Also of note, before leaving the section on 
visual acuity, the patient, when he was being 
tested, followed me as I walked in front of 
him with his right eye and his left eye 
occluded.  He couldn't hear me, but he could 
track me with his right eye, indicating that 
his vision in the right eye was functional.

Diplopia:  The patient complains of occasional 
diplopia.  He says that it occurs about every 
two three days, it is side by side double 
vision and it lasts about two to three hours 
when it occurs.  He stated that it was not 
occurring during the course of examination; 
however, we have a Goldman perimeter chart 
that indicates diplopia in all fields of gaze, 
where the patient reports seeing a light at 
all.  There were several points in the visual 
field, mostly out beyond 20 degrees, where the 
patient reported he couldn't see any light at 
all.  The patient says that his double-vision 
occurs more frequently at near than it does at 
distance.  I was unable to test any normal 
binocular tests as the patient said he 
couldn't see out of his right eye.  
[E]xtraocular motility testing showed that the 
patient's motilities were full and smooth when 
he tracked my finger, but he could not track 
when I moved the light in the different 
directions until I suggested that he should be 
able to perform this function at which time he 
then tracked the light.

Visual field deficit:  Unable to test the 
right eye.  The patient claimed he couldn't 
see anything with that eye; however, with 
confrontation visual fields his left visual 
field was constricted, but it was the same 
when tested at sixteen inches, three feet, and 
six feet.  A visual field with the Goldman 
perimeter was performed and the patient's 
visual field is constricted to approximately 
10 degrees nasally, 10 degrees temporally, 
about 8 degrees superiorly and 12 degrees 
inferiorly.  The test target was increased in 
size to a I4e test target, and a V4e test 
target, and the visual field was exactly the 
same, thus indicating likely hysterical type 
visual field loss.  Another visual field test 
was performed and patient had approximately an 
eight degree field.  The same test was 
performed at two meters, and the patient had 
an approximately five to six degree field.  
The size of the field should double when 
tested at two meters.  This indicates also a 
hysterical type of visual field loss.

DIAGNOSTIC AND CLINICAL TESTS:  Applanation 
tonometry, right eye 15, left eye 14 at 10:30 
a.m.  Pupils equal, round, reactive to light 
with a brisk response in each eye without an 
afferent papillary defect in either eye.  
Also, at this point I remembered another test 
that I wanted to perform, so we tested with a 
Coyle Card at 14 inches.  Vision was measured 
without correction to be 20/800 in the right 
eye and 20/800 in the left eye.  This is a 
test using red/green glasses with alternating 
colors on numbers that he could read, and he 
read the numbers and letters on the 20/800 
line with both eyes separately.

Slit lamp examination:  Lids and lashes were 
clean, OU.  Conjunctivae were white and quiet, 
OU.  Corneas were clear, OU.  Anterior 
chambers were deep and quiet, OU.  Irides were 
brown and flat, OU.  Lenses were clear, OU.

Dilated fundus examination:  Cup to disk 
ratios .3/.3, OU.  Neural retinal rim appeared 
intact, OU, with good color of disk.  Maculae 
were flat and attached, OU.  Periphery was 
flat and attached, OU.  Vitreous was clear, 
OU.  On the dilated fundus examination, the 
patient appeared to blink and squint his right 
eye when I turned up the light, when examining 
it.  He did, however, squint the left eye more 
than he did with the right eye.

DIAGNOSES:
1.	Patient claims to have no light perception 
in the right eye.  I performed several tests 
today that dispute that claim.  He may 
indeed have some visual loss in the right 
eye, but his deception won't allow an honest 
examination.
2.	Alleged visual loss, left eye, is hysterical 
at least, and malingering may contribute in 
part.
3.	I think this patient's visual loss has 
nothing to do with the anatomy and/or the 
physiology of his visual system.  I think 
that he may have a visual disability; 
however, it is likely psychological in 
etiology.  Could this be Service-Connected?  
I don't know.  I'm not qualified to answer 
that question.

III.  Applicable law and regulation

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Certain diseases listed as "chronic" by 
VA, such as arthritis, may be presumed to have been incurred 
in service, if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2002).  

Congenital or developmental defects and/or refractive error 
of the eye are not considered a disease or injury within the 
meaning of applicable legislation governing the awards of 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2002).  
For reference purposes, the Board notes that strabismus is 
defined as deviation of the eye which cannot be overcome, and 
convergent strabismus is esotropia.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, 1587 (27th ed. 1988).  Amblyopia is 
impairment of vision without detectable organic lesion of the 
eye, and strabismic amblyopia results from suppression of 
vision in one eye to avoid diplopia.  Id. at 56.  Diplopia is 
double vision.  Id. at 479.  Astigmatism is a refractive 
error.  Id. at 159 (defining astigmatism as an "unequal 
curvature of the refractive surfaces of the eye").

The veteran has the responsibility of presenting and 
supporting his claim for benefits.  38 U.S.C.A. § 5107(a) 
(West 2002).  In evaluating his claim, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

IV.  Service connection - right eye

The veteran contends that he manifests a visual loss of the 
right eye which was caused by and/or aggravated by events in 
service.  He claims that a strabismus surgery in 1955 caused 
a decline in his right eye visual acuity.  Alternatively, he 
argues that he developed a chronic eyestrain in service 
caused by close work with poor lighting while performing 
duties as a sewing machine operator.  At the outset, the 
Board first finds that the veteran's diagnoses of astigmatism 
and congenital strabismus with amblyopia are developmental in 
nature and not recognized as disabilities under the law for 
VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2002).

The veteran's service medical records show that he entered 
service with a non-correctable 20/200 distant vision of the 
right eye with a 15-degree "congenital esotropia" 
(strabismus) with "marked" amblyopia.  In January 1955, he 
underwent an elective recession of the right medial rectus 
and lateral muscles for correction of the strabismus.  
Thereafter, military examinations in April 1955, November 
1961 and November 1964 showed that he maintained his non-
correctable 20/200 distant vision.  He was first diagnosed 
with light perception only approximately 15 years following 
his separation from service.  The numerous examination 
reports and findings of record are unanimous in agreement 
that there is no identifiable pathologic reason for the 
veteran's claimed visual loss. 

The only competent evidence of record which suggests that the 
veteran's right eye visual loss may be associated with 
service comes from the November 1998 statement from Dr. 
Sterling.  Dr. Sterling has essentially identified the 
veteran's in-service strabismus surgery as a potential 
etiologic basis based upon deductive reasoning (i.e., no 
other cause for the disability is shown).  The probative 
value of this opinion is lessened by the fact that Dr. 
Sterling relied, in part, upon the veteran's report of right 
eye visual loss beginning in service which, by review of 
service medical records, is shown to be inaccurate.  See 
generally Grover v. West, 12 Vet. App. 109, 112 (1999) 
(examiner reference to in service findings not shown by 
service medical records lessened the probative value of the 
opinion).  The probative value of the opinion is also 
lessened by the fact that Dr. Sterling offered no rationale 
as to how the strabismus surgery affected the veteran's 
visual acuity.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (the failure of a physician to provide a 
basis for an opinion affects the weight or credibility of the 
evidence in the adjudication of the merits).

On the other hand, a VA examiner in April 2003 found that 
there was no anatomical or physiological basis for the 
veteran's claimed visual deficit.  This opinion was based 
upon review of the claims folder and examination of the 
veteran.  This examiner found that the veteran was engaging 
in deception by claiming no light perception in the right 
eye, and supported that conclusion by reference to clinical 
test results that demonstrated the veteran's ability to see 
with the right eye.  This finding is consistent with previous 
assessments of possible hysteria and/or malingering.  The 
finding of no anatomical or physiologic defects is consistent 
with every ophthalmology examination report of record and 
diagnostic testing.  The examiner's conclusion that any 
possible visual disability was likely psychological in nature 
is also consistent with the previous assessments of hysteria 
and/or malingering.  For these reasons, the Board finds that 
the April 2003 VA opinion is the most persuasive evidence in 
this case.  See generally Guerrieri v. Brown, 4 Vet. App. 467 
(1993) (the probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as 
the relative merits of the expert's qualifications and 
analytical findings).

Accordingly, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's claimed loss of 
right eye visual acuity is not causally related to event(s) 
in active service, to include as a residual of strabismus 
surgery.  In so holding, the Board has also considered and 
weighed statements and argument offered by the veteran.  He 
is deemed competent to describe a worsening of visual acuity 
but, as shown by the objective medical evaluations, his claim 
of no visual acuity is not reliable and is of possible 
hysteria and/or malingering origin.  Furthermore, his claim 
of a causal relationship between right eye vision loss and 
his in-service strabismus surgery and/or working conditions 
as a sewing machine operator holds no probative value as he 
is not competent to self-diagnose his right eye disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
38 C.F.R. § 3.159(a) (2002).  The claim for service 
connection for right eye disability, therefore, is denied.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

V.  Service connection - left eye

The veteran also contends that he has visual loss of the left 
eye which was caused and/or aggravated by events in service.  
He entered service in 1953 with uncorrected 20/20 visual 
acuity of the left eye.  He underwent recession of the left 
medial rectus muscle in January 1955, and was noted to have 
uncorrected 20/40 distant vision upon separation in April 
1955.  His November 1961 enlistment examination revealed 
20/20 distant visual acuity with uncorrectable 20/30 vision 
upon separation in November 1964.  At this time, he was given 
a diagnosis of astigmatism.

Over the ensuing years, the veteran claimed a worsening of 
left eye visual acuity, but numerous ophthalmology 
examinations unanimously agreed that there was no pathologic 
basis for his complaint.  As early as 1984, his claimed 
visual loss had been suspected of being the product of 
"hysteria" or "malingering."  To date, neither private nor 
VA ophthalmologists have been able to find an objective, 
pathologic reason for the claimed visual loss.  Dr. Sterling 
has accepted the veteran's claim of left eye visual loss, and 
has identified the in-service strabismus surgery as a 
potential etiologic basis.  Dr. Sterling, however, has 
conceded that there is no identifiable pathologic reason for 
the claimed left eye vision loss, and has failed to support 
his opinion by reference to any reason as to how the 
strabismus surgery could have affected the veteran's vision.  
Additionally, Dr. Sterling does not reference review of the 
medical records of file, to include the opinions of possible 
hysteria and malingering.

The most persuasive evidence in this case involves the April 
2003 opinion from a VA opthalmologist.  This examiner found, 
upon review of all the evidence and physical examination, 
that the veteran's claim of left eye visual loss is 
"hysterical at least, and malingering may contribute in 
part."  This finding was supported by several clinical tests 
which impeached the veteran's report of visual loss, and is 
consistent with previous assessments of possible hysteria 
and/or malingering.  The examiner also found no anatomical or 
physiological basis for the claimed visual deficit.  This 
finding is in agreement with all the ophthalmology 
examinations of record, including Dr. Sterling.

Accordingly, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's claimed loss of left 
eye visual acuity is not causally related to event(s) in 
active service, to include as a residual of strabismus 
surgery.  The veteran's statements and arguments have been 
considered, but are not deemed competent to establish that 
his claimed left eye visual loss is causally related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (2002).  The claim for service 
connection for left eye disability, therefore, is denied.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

VI.  Service connection - low back condition

The veteran contends that his current back disability, 
diagnosed as spina bifida occulta of the lumbar spine, 
spondylosis, degenerative disc disease and degenerative joint 
disease, is causally related to event(s) in service.  His 
service medical records indeed reflect a history of treatment 
for recurrent low back pain from August through October 1954.  
However, his lumbar spine was clinically evaluated as 
"NORMAL" upon separation in April 1955.  His lumbar spine 
was also clinically evaluated as "NORMAL" upon entrance and 
separation from his second period of active duty with no 
treatment for lumbar spine disability shown during this time 
period.  Post-service, the record first reflects treatment 
for back pain approximately 15 years later following a back 
injury in approximately 1978.  There is no competent medical 
evidence of record that any current disability of the lumbar 
spine was incurred in or aggravated by event(s) in active 
service.  There is also no competent evidence that 
degenerative joint disease of the lumbar spine is traumatic 
in nature, or was manifest to a compensable degree within one 
year from his separation from service.  See 38 C.F.R. 
§ 3.309(a) (2002).  To the contrary, a May 1989 VA clinic 
record noted that the veteran's degenerative joint disease 
was compatible with his age.

It is a well-settled principle that the Board cannot 
supplement the record with its own unsubstantiated medical 
opinion but, rather, must base its decision on the evidence 
and opinion on record.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The Board finds positive in-service evidence 
tending to show that the veteran's back symptoms treated in 
1954 were acute and transitory in nature and without any 
residuals.  This evidence includes the cessation for 
treatment of lumbar spine pain in October 1954 followed by 
"NORMAL" clinical evaluations of the lumbar spine by 
examinations dated April 1955, November 1961 and November 
1964.  The veteran contends that his current lumbar spine 
disability began in service, and has supplemented the lack of 
medical evidence in this case by describing symptoms back 
pain since service.  The Board recognizes that claimants are 
qualified to describe symptoms that he manifested in service 
and thereafter.  See Espiritu, 2 Vet. App. 492 (1992).  See 
also 38 C.F.R. § 3.303(b) (2002).  But, these statements are 
inconsistent with his numerous reports of history to medical 
examiners that his back pain has been chronic since the post-
service injury.  Cf. United States v. Narciso, 466 F. Supp. 
252 (D.C. Mich. 1977) (rationale of the medical diagnosis or 
treatment hearsay exception to the federal rules of evidence 
is that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  More importantly, his statements 
alone are of insufficient probative value to establish 
service connection.  See Clyburn v. West, 12 Vet. App. 296 
(1999) (lay statements of similarity of in-service and post- 
service orthopedic symptoms are insufficient to satisfy the 
medical nexus requirement).  

Based on the facts of this case, the Board must deny service 
connection for back disability as the preponderance of the 
evidence weighs against the claim.  The benefit of the doubt 
rule is not for application.  38 U.S.C. § 5107(b) (West 
2002).

VII.  Service connection - stomach condition

Finally, the veteran contends that he manifests a "stomach 
condition" which first began in service.  His service 
medical records reflect treatment for a possible abdominal 
strain in August 1954 with a "NORMAL" clinical evaluation 
of the abdomen upon his separation from his first period of 
service in April 1955.  He entered his second period of 
active service in November 1961 with a "NORMAL" clinical 
evaluation of the abdomen.  He had an instance of diarrhea 
treated in July 1964 and gastritis treated in August 1964.  
Otherwise, his service medical records are silent for 
treatment, complaint or diagnosis of stomach disability.  His 
separation examination in November 1964 indicated a 
"NORMAL" clinical evaluation of the abdomen.  Post-service, 
the records first reflect the veteran's February 1979 report 
of treatment for an "ulcer" the previous year.  Thereafter, 
his records reflect prescriptions such as Endacid and Mylanta 
for complaint of diarrhea and epigastric pain.  His diagnoses 
of record include lactose intolerance, esophageal hiatal 
hernia, GERD and diverticular disease.

On this record, the Board finds positive in-service evidence 
tending to show that his stomach symptoms treated in 1954 and 
1964 were acute and transitory in nature and resolved without 
any residuals.  This evidence includes "NORMAL" clinical 
evaluations of the abdomen by examinations dated April 1955, 
November 1961 and November 1964.  There is no record of 
treatment for GI symptoms until many years following his 
separation from service, and there is no competent medical 
evidence demonstrating that it is at least as likely as not 
that the veteran's current stomach condition is related to 
event(s) in active service.  The veteran's current claim of 
continuity of symptomatology is not supported by the evidence 
of record, and is insufficient to provide the necessary 
medical nexus evidence to substantiate his claim.  See 
generally Hodges v. West, 13 Vet. App. 287 (2000) (lay person 
not considered competent to provide a nexus between a current 
stomach disorder and in-service treatment for occasional 
cramping, diagnosis of gastroenteritis and a notation of 
sharp pain through to the back).  Based on the facts of this 
case, the Board finds that the veteran's in-service symptoms 
of gastritis and diarrhea were acute and transitory in 
nature, and there is no competent evidence that any current 
disability of the stomach is causally related to event(s) in 
service.  The Board, therefore, must deny the claim as the 
preponderance of the evidence weighs against a finding of 
service connection for stomach disability.  The benefit of 
the doubt rule is not for application.  38 U.S.C. § 5107(b) 
(West 2002).


ORDER

Service connection for disability of the right eye is denied.

Service connection for disability of the left eye is denied.

Service connection for disability of the lumbar spine is 
denied.

Service connection for disability of the stomach is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

